Citation Nr: 0008869	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-33 124	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for HIV-
related illness with chronic dysthymia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  Thereafter, the veteran relocated to Leesburg, 
Florida, and his claims file was transferred to the RO in St. 
Petersburg, Florida.  

The Board remanded the case in June 1998 for additional 
development to include affording the veteran a VA psychiatric 
examination.  At the time of the remand, the veteran's 
service-connected HIV-related illness was evaluated as 10 
percent disabling.  Thereafter, the RO accomplished the 
additional development, increased the rating for the HIV 
disorder to 30 percent, effective from August 1, 1996, and 
returned the claims file to the Board.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's claim for an increased rating has been 
developed.

2. The appellant's HIV-related illness is principally 
manifested by chronic dysthymia.

3. The veteran's HIV-related chronic dysthymia is not 
manifested by considerable impairment of industrial and 
social functioning or occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for HIV-
related illness with chronic dysthymia have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§  4.88b, 
4.130, Diagnostic Code 6351-9433 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

In this regard, the Board acknowledges the argument advanced 
by the veteran's accredited representative that, inasmuch as 
the June 1998 remand stated that that the VA examiner was to 
indicate what an assigned Global Assessment of Functioning 
(GAF) score meant and no such explanation was provided on the 
September 1998 report of VA examination, a remand for an 
explanation of the assigned GAF score of 60 was warranted.  
However, the Board finds the psychiatric examination provided 
in September 1998 is adequate for rating purposes and that a 
further remand is not warranted under Stegall v. West, 11 
Vet. App. 268 (1998).  As the United States Court of Appeals 
for Veterans Claims (Court) noted in Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995), a GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [hereinafter DSM-IV].  The Court 
pointed out that "a 55-60 rating indicates moderate 
difficulty in social, occupational, or school functioning."  
Inasmuch as the Court has already explained what the assigned 
score means, the failure of the physician to also provide 
such an explanation is harmless error.  Although there may 
not have been complete compliance with the Board's remand, 
there was substantial compliance and any failure to adhere 
completely with the remand directives does not frustrate 
appellate review.  See Evans v. West, 12 Vet. App. 22, 31 
(1998) (holding that Stegall duty was not violated by a 
failure to comply with remand instructions where the failure 
did not frustrate appellate review).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

When a reasonable doubt arises regarding the degree of 
disability such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3.  Where there is a question 
as to which of two evaluations apply, the higher of the two 
will be assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  38 
C.F.R. § 4.7.

The veteran's service medical records included an April 1996 
Narrative Summary from the Medical Evaluation Board.  The 
Narrative Summary shows that the veteran received an initial 
positive HIV test in February 1996.  His primary symptom was 
fatigue.  It was noted that the veteran had an initial weight 
loss of approximately 30 pounds associated with symptomatic 
hepatitis B in 1994.  He subsequently regained most of the 
weight and it became stable.  The veteran's hepatitis-B 
profile post acute infection had resolved, showing no 
persistent antigenemia.  His transaminase elevations had also 
resolved.  He had no fever or night sweats.  Laboratory 
studies showed that his CD4 ["antigenic marker on 
helper/inducer T cells"] count was 1353.  He was seen by 
psychiatry and found to have no significant Axis I or II 
diagnoses.  The final diagnoses included human 
immunodeficiency virus associated syndrome, Walter Reed 1A.  

The veteran was released from active military service on July 
31, 1996.  His application for compensation was received by 
VA in September 1996.

By a November 1996 rating decision, the RO granted service 
connection for HIV-related illness and assigned a 
noncompensable disability evaluation, effective from August 
1, 1996, the day after the veteran's separation from service, 
under 38 C.F.R. § 4.88b, Diagnostic Code 6351.

38 C.F.R. § 4.88b, Diagnostic Code 6351, provides that a 10 
percent rating is assignable following the development of 
definite medical symptoms, T4 cell count less than 500, and 
on approved medication(s), or with evidence of depression or 
memory loss with employment limitation.  A 30 percent rating 
is assignable when there are recurrent constitutional 
symptoms, intermittent diarrhea, and on approved 
medication(s), or is assignable as a minimum rating when the 
T4 cell count is less than 200, or the veteran has Hairy Cell 
Leukoplakia or Oral Candidiasis.  A 60 percent rating is 
assignable when there are refractory constitutional symptoms, 
diarrhea, and pathological weight loss, or is assignable as a 
minimum rating following the development of an AIDS-related 
opportunistic infection or neoplasm.  38 C.F.R. § 4.88b, 
Diagnostic Code 6351.

VA outpatient treatment records, dated from August 1996 to 
January 1997, include an October 1996 Clinical Laboratory 
Report which shows that the veteran's weight was 173 pounds 
and his T cell count was 740.  In October 1996, the veteran 
sought treatment for a one week history of swollen glands, 
sore throat, and cough.  Increase of HIV symptoms was noted 
and the assessment included sinusitis.  In November 1996, the 
veteran was treated for lesions on his left arm.  The 
veteran's weight was 173 pounds on December 3, 1996, 180 
pounds on December 19, 1996, and 186 pounds on January 7, 
1997.  In December 1996, it was noted that the veteran's T4 
cells had successfully dropped from 1300 to 1200 to 750.  It 
was also noted that the veteran's only symptoms related to 
HIV disease was some fatigue and an episode of nausea and 
vomiting a couple of weeks previously.  A January 1997 report 
from the mental health clinic notes that the veteran had not 
shared with his family that he was HIV positive and his 
support system was the treatment provider.  

The veteran was afforded a VA examination for systemic 
conditions in September 1997.  His subjective complaints 
included a history of swollen glands, three lesions of the 
left forearm which responded to ointment, and recurrent 
itching in the left forearm.  Objective findings showed that 
the veteran's vital signs were normal.  His heart showed 
normal rate and rhythm and there was no enlargement or 
murmurs.  The lungs were clear to palpation, percussion, and 
auscultation.  His abdomen, genitalia, and skin were normal 
and he had no neurologic or musculoskeletal abnormalities.  
Diagnostic/clinical test results showed that CBC (complete 
blood count) and urinalysis were within normal limits.  Chem 
12 was within normal limits with the exception of a CPK 
(creatine phosphokinase) of 83 and a cholesterol of 210.  
Radiographic examination of the chest was within normal 
limits and the diagnosis was HIV positive without related 
illness.

Upon consideration of the foregoing, by a September 1997 
rating decision, the RO increased the schedular rating for 
the veteran's service-connected HIV-related illness to 10 
percent effective from August 1, 1996.

Upon general medical examination in September 1998, the 
veteran reported a history of periodic headaches during the 
previous six months.  It was noted that the veteran weighed 
185 pounds and, with the exception of a pigmented nevus in 
the right upper lateral thigh, he had a normal physical 
examination.  X-ray examination of the chest and CBC was 
within normal limits.  Chem-22 showed elevated cholesterol.  
The diagnoses were mental disorder, pigmented nevus, and 
headaches.

The veteran also underwent a VA examination for mental 
disorders in September 1998.  It was noted that the veteran 
had been adopted, was employed as a stock clerk, and lived 
with his mother and sister.  It was also noted that the 
veteran had done well in school, enjoyed his period of 
service in the Air Force, and he was attending school with 
the hopes of earning an engineering degree.  The veteran 
recalled that, at the time he was diagnosed with HIV, he felt 
suicidal.  He reported that his current symptoms were 
tearfulness, withdrawal, and feelings of isolation.  The 
veteran stated that he was working hard in school but did not 
feel that his grades were high enough to get into engineering 
school.  He also stated that he does not date because of his 
HIV and felt isolated and lonely because he has not told 
anyone that he is HIV positive.  He reported that he spends 
all of his time studying and working and indicated that his 
appetite is good and he experiences no loss of concentration 
or memory.  Objective findings revealed that the veteran was 
well groomed, alert, cooperative, and frank without 
embellishment of his symptoms.  His mood was dysthymic, 
affect was constricted, and he cried when talking about his 
difficulty with HIV.  There was no delusional thought 
disorder, no perceptual disorder, and he was oriented to 
time, place, person, and situation.  His memory was intact, 
concentration was good, and he abstracted well.  The 
diagnoses included chronic dysthymia related to medical 
condition with isolation, decreased mood, and tearfulness.  
He was assigned a GAF score of 60.

Upon consideration of the foregoing, by a November 1999 
rating decision, the RO granted an increased rating of 30 
percent for HIV-related illness with chronic dysthymia.  The 
RO gave the veteran's HIV-related illness a single rating 
under two distinct but hyphenated diagnostic codes:  "6351-
9433."  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The first of the hyphenated diagnostic codes, 
6351, indicates that an HIV-related illness is being rated.  
The RO provided an additional diagnostic code -- the "-9433" 
designation -- to indicate that the rating assigned was based 
upon psychiatric manifestations.  Thus, appellant has been 
awarded a disability rating of 30 percent under Diagnostic 
Code 6351-9433 for psychiatric symptoms due to HIV-related 
illness.

In this regard, the Board notes that 38 C.F.R. § 4.88b, 
Diagnostic Code 6351, Note (2), provides that "[p]sychiatric 
or central nervous system manifestations, opportunistic 
infections, and neoplasms may also be rated separately under 
appropriate codes if a higher overall evaluation results, but 
not in combination with the percentages otherwise assignable 
thereunder."  Similarly, VA regulations provide that when a 
single disability has been diagnosed as both a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using the diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126(d).

The veteran is seeking a rating higher than 30 percent for an 
original rating for HIV related illness.  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.  In this case, a 
review of the evidence shows that rather than provide a 
staged rating for discrete intervals during the pendency of 
the appeal, the RO made the highest rating award it found was 
warranted retroactive to the earliest effective date 
assignable.  It is evident that the RO's rating action 
contemplated all relevant evidence on file.  Accordingly, 
although the issue was formerly characterized as an 
"increased rating," the substantive adjudicative 
considerations in Fenderson, supra, have been fully satisfied 
by the RO's rating action and the Board does not find that 
the claimant will be prejudiced by appellate review on the 
current record. 

In compliance with Fenderson, the Board has carefully 
reviewed the record for any evidence of increased levels of 
disability since the effective date of the evaluation for 
HIV-related illness with chronic dysthymia.  The evidence 
indicates that the veteran's HIV-related illness with chronic 
dysthymia has been stable, as 30 percent disabling, since the 
effective date of service connection for this disorder.

As noted above, Diagnostic Code 6351 provides that a 10 
percent rating is assignable following the development of 
definite medical symptoms, T4 cell count less than 500, and 
on approved medication(s), or with evidence of depression or 
memory loss with employment limitation.  A 30 percent rating 
requires recurrent constitutional symptoms, intermittent 
diarrhea, and on approved medication(s), or is assignable as 
a minimum rating when the T4 cell count is less than 200, or 
the veteran has Hairy Cell Leukoplakia or Oral Candidiasis.  
38 C.F.R. § 4.88b, Diagnostic Code 6351.

The clinical evidence contains no evidence of recurrent 
constitutional symptoms, intermittent diarrhea, or other 
symptoms which would warrant a rating in excess of 10 percent 
under Diagnostic Code 6351.  The veteran's weight has 
remained stable, between 173 pounds in October 1996 and 185 
pound upon VA examination in September 1998.  The most recent 
clinical evidence of record shows that, with the exception of 
a pigmented nevus in the right upper lateral thigh, the 
veteran had a normal physical examination.  Depression is the 
only manifestation of the veteran's HIV-related illness which 
would warrant a compensable evaluation under the criteria set 
forth at Diagnostic Code 6351.  This manifestation is 
contemplated by the currently assigned rating under the 
criteria set forth under Diagnostic Code 9433.  Thus, 
separate ratings under Diagnostic Code 6351 and Diagnostic 
Code 9433 are not warranted.  See 38 C.F.R. § 4.14 (the 
evaluation of the same manifestation under different 
diagnoses are to be avoided).

As noted above, the veteran's HIV-related illness is rated 
under Diagnostic Code 9433, for chronic dysthymia.  In this 
regard, the Board notes that during the pendency of this 
appeal, VA published new regulations for rating disability 
due to mental disorders which were effective November 7, 
1996.  Consistent with the decision in Karnas v. Derwinski, 1 
Vet. App. 308 (1991), the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior to and subsequent to November 7, 1996.

Prior to November 7, 1996, VA regulations provided a 30 
percent evaluation for a dysthymic disorder when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and when 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9405 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 C.F.R. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

The criteria in effect prior to November 7, 1996, also 
provided that a 50 percent evaluation is assigned when the 
ability to establish effective or favorable relationships 
with people was considerably impaired and flexibility, 
efficiency, and reliability levels were so reduced by reasons 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 100 percent evaluation required totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  A 100 percent evaluation was 
warranted if a veteran was demonstrably unable to obtain or 
retain employment due to his dysthymic disorder.  38 C.F.R. § 
4.132, Diagnostic Code 9405 (1996).

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated.  The new 
criteria provides a 30 percent evaluation when occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is demonstrated.  
38 C.F.R. § 4.130, Diagnostic Code 9433 (1999).

A 50 percent rating is provided where occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is demonstrated.  38 C.F.R. § 4.130, Diagnostic 
Code 9433 (1999).

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433 
(1999).

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9433 (1999).

In March 1997 the VA General Counsel addressed the question 
of whether the amendments to the Schedule for Rating 
Disabilities pertaining to the ratings for mental disorders 
which became effective November 7, 1996, contained 
liberalizing criteria.  In VAOPGCPREC 11-97 VA General 
Counsel held that the question as to whether the new criteria 
were more beneficial to the claimant must be resolved on an 
individual basis.

The clinical evidence of record reflects that the veteran 
lives with his mother and sister, is in school working toward 
a degree in engineering, and maintains employment as a clerk 
in a grocery store.  This evidence also reflects that the 
veteran does not have a girlfriend because of his HIV 
positive status.  The September 1998 report of mental 
examination includes the examiners note that, other than his 
sense of depression and withdrawal, the veteran has no other 
psychological problems.  The examiner assigned a GAF score of 
60 for the veteran's chronic dysthymia related to a medical 
condition with isolation, decreased mood, and tearfulness.

As noted above, the Court pointed out in Carpenter v. Brown, 
8 Vet. App. at 242, that a GAF rating of 55 to 60 indicates 
"moderate difficulty in social, occupational, or school 
functioning."  The General Counsel in VAOPGCPREC 9-93 stated 
that considerable impairment was more than "moderate."

The criteria for a 50 percent rating in effect prior to 
November 7, 1996, required considerable impairment in the 
ability to establish and maintain effective or favorable 
relationships and reduction in flexibility and efficiency.  A 
comparison of the medical evidence with the criteria in 
effect prior to November 7, 1996, indicates that the 
veteran's HIV-related illness with dysthymia does not produce 
more than definite impairment as a result of his sense of 
depression and withdrawal.  Considerable impairment 
warranting an increased rating of 50 percent for dysthymia 
due to HIV is not shown.  

The Board has also compared the veteran's symptoms with the 
new criteria which became effective November 7, 1996, and 
finds that an evaluation in excess of 30 percent is not 
warranted.  The clinical evidence shows that, although the 
veteran generally functions satisfactorily, his affect was 
constricted and he experiences tearfulness, isolation, 
depression, and withdrawal because of his HIV status.  
However, inasmuch as the veteran was alert, cooperative, and 
exhibited no delusional or perceptual disorder and his memory 
was intact; the Board finds that the evidence fails to 
support an evaluation of 50 percent under the schedular 
criteria in effect on November 7, 1996.

The evidence does not support the grant of a higher 
evaluation than 30 percent for HIV-related illness with 
chronic dysthymia under either the old or the new criteria.  
The Board finds that the veteran's HIV related symptoms of 
dysthymia do not meet or nearly approximate the criteria 
necessary for a 50 percent rating under the old or the 
revised criteria.  Since the veteran does not meet or nearly 
approximate the criteria necessary for a rating in excess of 
30 percent, the Board concludes that the preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that it in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's HIV-related illness with 
chronic dysthymia met or nearly approximated the criteria 
necessary for a disability rating in excess of 30 percent.

The Board has given consideration to the provisions of 38 
C.F.R. § 4.7, which provide that, where there is a question 
as to which of two evaluations should be assigned, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  However, 
the record does not show that the actual manifestations of 
the veteran's service-connected HIV-related illness with 
chronic dysthymia more closely approximates those required 
for a higher rating than they do for the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of the benefit sought 
on appeal.


ORDER

An evaluation in excess of 30 percent for HIV-related illness 
with chronic dysthymia is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 14 -


- 1 -


